Citation Nr: 0127568	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  96-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a low back disability, 
based on additional disability due to hospitalization at a 
Department of Veterans Affairs (VA) facility in August 1991.

2.  Entitlement to service connection for a left knee 
disability on a secondary basis.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to April 
1945.        

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1998, on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Salt Lake City, Utah (the RO).  The Board denied the 
appellant VA benefits under 38 U.S.C.A § 1151 for aggravation 
of a pre-existing low back disability, claimed by the 
appellant to have been sustained during an August 1991 VA 
hospitalization.  The Board also denied the appellant 
entitlement to service connection for a left knee disability, 
claimed as secondary to the back disorder.

The appellant sought review of the Board's decision before 
the United States Court of Appeals for Veterans Claims (the 
Court).  During the pendency of the appellant's case before 
the Court, the Veterans Claims Assistance Act of 2000,  Pub. 
L. No. 106-475, 114 Stat. 2096, (2000) (VCAA) was enacted.  
By order dated March 30, 2001, the Court remanded the 
appellant's claims for readjudication, based on the enactment 
of the VCAA.  The Court's order and subsequent developments 
will be discussed below.


FINDINGS OF FACT

1.  Prior to August 1991, the appellant had a non service-
connected back disability, diagnosed as degenerative joint 
and disc disease of the spine.

2.  While an inpatient at a VA Medical Center in August 1991, 
the appellant slipped and fell on his back.  

3.  The medical evidence of record reflects that the 
appellant's pre-existing back disorder was not aggravated 
beyond its normal course as a result of the August 1991 fall.

4.  The appellant's left knee disorder is not related to any 
service-connected or compensable disability.  


CONCLUSIONS OF LAW

1.  The appellant is not entitled to VA benefits based on 
disease or injury incurred as a result of hospitalization or 
medical treatment provided by VA.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); 38 C.F.R. 3.358 (1996).

2.  The appellant's claim of entitlement to service 
connection for a left knee disorder, claimed secondary to his 
claimed back disability, lacks legal merit.
38 C.F.R. § 3.310 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preface

The appellant in essence claims that he sustained aggravation 
of a pre-existing back disability in August 1991, when, while 
an inpatient at a VA Medical Center, he slipped and fell in a 
recently mopped public hallway as he was enroute to a 
restroom.  He argues that as a result of this fall, his 
preexisting back disability was aggravated.  The appellant 
also seeks compensation benefits under the provisions of 38 
U.S.C.A § 1151 for a left knee injury, which he alleged 
occurred in June 1992.  He contends that his back "gave 
out," causing him to fall and injure his left knee.    

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

Given these requirements, the Board will first discuss the 
reason for the Court's March 2001 remand of this case; the 
applicability of the VCAA; and whether a remand to the RO is 
necessary.  The applicable law and regulations pertaining to 
this case will then be briefly reviewed.  A factual 
background section will then be provided.  Finally, the Board 
will analyze the appellant's claims and render a decision.  

The Board observes at the outset that is cognizant of well-
settled Court precedent to the effect that a remand is not 
for the purpose of rewriting an opinion so that it will 
superficially comply with the requirement to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  However, the factual record in this matter has not 
changed since the Board's August 1998 review.  Moreover, as 
will be discussed below, the Court found no specific fault in 
the Board's August 1998 decision.  In analyzing the claims at 
issue, the Board will, however, discuss the appellant's 
contentions, which are found in pleadings filed with the 
Court.      

The VCAA 

Pertinent law and regulation

The VCAA generally provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A.  Although the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, it is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

Factual background

The pleadings of the parties before the Court have been 
associated with the claims folder, and are relevant in 
several particulars to this matter.  The Board first observes 
that in his reply briefs, the appellant through counsel 
framed essentially four arguments for the Court's review, and 
argued that the Board's decision should be remanded upon 
those bases.  For its part, representatives of VA stated that 
a plausible basis was found in the Board's decision, and 
argued for its affirmance.  

As noted above, in March 2001 the Court remanded the 
appellant's claims for readjudication in light of the 
recently-enacted VCAA.  The Court's order reflects that the 
appellant had argued that while remand under the VCAA was 
appropriate, such action should also be accompanied by other 
directives, presumably as to the four bases asserted by the 
appellant in his brief.  According to the Court, the 
appellant through counsel argued that if the claims were 
remanded under the VCAA alone, he would not live long enough 
to pursue his claim.  See the Court's March 30, 2001 order, 
page 2.   

In its order remanding the appellant's claims, the Court 
specifically declined to incorporate any directives to the 
Board other than readjudication under the VCAA.  The Court 
additionally noted that the appellant was free to submit 
additional evidence and argument necessary to the resolution 
of the claim, and that the Board was obligated to proceed 
expeditiously under law.  The record does not reflect that 
the appellant filed a motion for reconsideration of the 
Court's decision, and judgment was entered on April 23, 2001.  

The record thereafter reflects that by letter dated July 9, 
2001, the appellant through counsel was apprised that the 
case had been returned to the Board "for another decision, 
taking into consideration matters raised in [the Court's] 
order."  The appellant was advised that he had the 
opportunity to submit additional argument and evidence in 
support of the appeal, and he was further advised of the 
deadline to do so.  The appellant through counsel was further 
advised that after his response was received, the claim would 
be forwarded to the assigned Board member for review, and 
that relevant Court documents would also be reviewed.  The 
record additionally reflects that pursuant to his request, 
the appellant through counsel was provided with a copy of all 
documents added to the claims folder subsequent to December 
1998.  

In September 2001, the appellant's response was received in 
the form of a very short letter to the Board from his 
attorney.  The appellant's sole response was to request that 
the claim be remanded to the RO for "development under the 
VCAA."  No reason was given for this request.  No 
substantive argument was provided with respect to either of 
the appellant's claims, and no additional evidence was 
submitted.


Analysis

As noted in the Court's March 30, 2001 order, this case was 
remanded in order for the Board to "readjudicate [the 
appellant's] claim under all applicable laws and regulations, 
and to give [the appellant] the benefit, if any, of the new 
statute."  The Court specifically cited the recently-decided 
case of  Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.   
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) [where the law or regulation governing the 
case changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal has been 
concluded, the version most favorable to the veteran will 
apply]. 

The Board has carefully considered the appellant's September 
2001 request that this case be remanded "for development 
under  the VCAA".  Having reviewed the record on appeal, the 
Court's order, the VCAA itself, and previously existing law. 
the Board declines to remand this matter for further 
development.  This is because the appellant, through counsel, 
is or should be fully cognizant of the provisions of the 
VCAA; he has been provided comprehensive information as to 
the state of evidence and applicable law in his case, and he 
has been provide ample opportunity to provide substantiating 
evidence in support of the claims.  

As noted, under the VCAA, VA has expanded duties to advise 
the claimant of evidence necessary to substantiate the claim.  
Specifically under 38 U.S.C. 
§ 5103(a), VA is to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, is to be provided by VA.  

The central inquiry to be resolved in this matter is causal 
in nature, and requires competent medical evidence in its 
resolution: i.e. whether the appellant's preexisting back 
injury was aggravated in a fall in a VA medical center.  It 
cannot be doubted that the appellant has been advised of this 
critical factor, contrary to his assertion before the Court 
that his claim had been denied upon a "new and different 
factual basis" to his detriment.  Appellant's brief, pages 
7-9.   

Although the claim was originally denied in June 1995 upon 
the basis that the appellant's injury was merely coincidental 
with VA treatment, the appellant apparently understood the 
need to submit competent medical evidence in support of his 
claim; he so acknowledged in his September 1995 substantive 
appeal and during a December 1995 personal hearing.  See the 
hearing transcript, page 6.  Through an August 1997 remand by 
the Board to the RO, the appellant was advised that the 
central question was whether medical evidence suggested that 
his preexisting back injury was aggravated by the August 1991 
fall; and if so, whether the appellant sustained an 
additional left knee disability as a secondary result.  The 
appellant was advised that he could submit additional 
evidence and argument relative to the specified questions.  

After the conduct of a VA medical examination, the appellant 
was again advised of the need to obtain competent medical 
evidence through the mailing of the Supplemental Statement of 
the Case in February 1998.  The appellant was clearly 
informed of the September 1997 VA medical examiner's 
findings, and that because the evidence demonstrated that his 
current level of disability had been attributed to an 
underlying disease process, (i.e., that no causal factor had 
been shown) the claim was denied.  See Supplemental Statement 
of the Case, page 3.  

The matter of the appellant's challenge to the conduct of the 
September 1997 VA examination is addressed in the Board's 
discussion on the merits below.  Suffice it to say at this 
point that it is beyond dispute that a medical examination 
was provided to the appellant by VA, which satisfied the 
requirements of the VCAA.  As to the adequacy of the 
examination, the Board sees nothing in the appellant's 
presentation, or in the record itself, which would warrant 
obtaining another medical examination or opinion.  If the 
appellant wished to augment the record with additional 
medical evidence, he could have done so.  He did not. 

The Board's August 1998 decision denying the appellant's 
claim has been vacated by the Court's remand order.  In this 
respect, it has no force or effect as to serving as a denial 
of the appellant's claim.  However, it nonetheless remains a 
matter of record in this case, and through it the appellant 
was provided with an extensive discussion of the state of 
medical evidence presented by the record and how it did not 
support his claims.  See the Board decision, pages 12-14.  

Examination of the claims folder reveals that there is no 
reasonable possibility of further substantiating this claim.  
In particular, the appellant has not made the Board aware of 
any additional evidence which would be pertinent to either of 
his claims, and the Board has not other wise identified any 
such evidence.  Under these circumstances, the appellant has 
been accorded ample opportunity to fully present his claim, 
and further delay occasioned by a remand is not warranted.   
See Reyes v. Brown, 7 Vet. App. 113 (1994); Bernard v. Brown, 
4 Vet. App. 384 (1993); and Soyini v. Derwinski, 1 Vet. App. 
540 (1991).     

In short, it is clear that the factual record is ready for 
appellate review and VA has complied with the duty to notify 
and to assist the appellant under the provisions of the VCAA 
as well as other applicable law, and the appellant has not 
contended otherwise.  In addition, several factors compel the 
Board at this juncture to decline to again remand this 
matter.  

As the Court directed, the Board must proceed expeditiously 
with resolution of this matter.  The appellant's request for 
"development under the VCAA," unaccompanied by any 
indication as to what such development would presumably 
reveal, and especially after having had an opportunity to 
present additional evidence and argument, does not lead the 
Board to believe that there is evidence that exists or which 
could substantiate the claim under the VCAA.  A further delay 
of this matter based solely upon the appellant's request for 
unspecified development cannot be sanctioned under the 
Court's mandate to expeditiously proceed with this case, 
especially in light of the fact that a comprehensive medical 
examination has been conducted and there is no indication of 
further evidence to be obtained.  

In this connection, there is nothing in the VCAA which 
contradicts the Court's earlier precedential decisions which 
specifically hold that the statutory duty to assist is not a 
license for a "fishing expedition" to ascertain whether there 
might be unspecified information which could possibly support 
a claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Secondly, it appears clear that the appellant, who is a 
veteran of World War II, is elderly and is in ill health.  As 
noted by the Court in its order, the appellant argued through 
his attorney to the Court that a remand under the provisions 
of the VCAA alone would only serve to unnecessarily delay 
this claim, possibly until the appellant's demise.  The 
appellant's abrupt and unexplained reversal of this 
representation which he made to the Court, in the form of the 
September 13, 2001 letter from his attorney which 
specifically requested a remand to the RO under the VCAA 
alone, is puzzling to say the least. 

As discussed above, the appellant and his attorney have 
recently been afforded the opportunity by the Board to 
present additional evidence and argument in support of his 
claims.  They have not done so.  The appellant has not 
proffered any information that would suggest that the further 
delay which would be occasioned by a remand to the RO is 
necessary.  The Board will therefore act in accordance with 
the Court's order that it proceed expeditiously.  See also 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

As noted previously, the appellant through counsel has not 
pointed to the existence of any other competent evidence that 
would tend to substantiate the claim, especially in light of 
being apprised of its importance as was detailed above.  In 
these circumstances, the Board cannot find that there is 
existing any other evidence that would substantiate the 
appellant's claims.    

Accordingly, for the reasons that are stated above, the Board 
declines to remand this matter for "development under the 
VCAA" as requested by the appellant, and no further bases 
for such action has been gleaned by the Board through the 
record or applicable law.  

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow. The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned. See Gardner, 115 S.Ct. 
552, 556 n.3 (1994): "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . .VA's action is 
not the cause of the disability in those situations."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  In pertinent part, § 1151 is 
amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

			(B) an event not reasonably foreseeable."

The Board notes that when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the appellant filed his claim under 38 U.S.C.A. 
§ 1151 before the October 1997 change in the law.  The Board 
finds that the provisions of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 are more favorable to the 
appellant's claims, inasmuch as negligence need not be 
established in order for him to prevail.  

The Board further notes that through clarifying opinions by 
the VA General Counsel, the issue of whether an injury 
resulted from hospitalization is not limited to whether the 
claimed injury occurred when hospital care and treatment was 
being provided, but instead is focused upon consideration of 
all pertinent circumstances.  VA O.G.C. Prec. Op. No. 7-97 
(Jan. 29, 1997).  

Of particular relevance to the matter currently before the 
Board, recent legislation and judicial decisions have not 
changed the fundamental requirement that in order for 
compensation to be awarded under 38 U.S.C.A. § 1151, there 
must be "additional disability" found.  

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.   See 38 C.F.R. § 3.310 (2000); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  The Board observes in 
passing that since under 38 U.S.C.A. § 1151 disability is 
awarded "in the same manner as if such disability . . . were 
service connected", benefits under 38 C.F.R. § 3.310 may 
awarded based if a disability is secondary to a disability 
for which compensation has been awarded under § 1151.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board is required to assess the credibility and the 
probative value of proffered evidence of record in its whole.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) [and 
cases cited therein]; Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

It is well-settled in this regard that those medically 
untrained cannot competently render opinions requiring 
medical expertise.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Conversely, it is also well-settled that in its 
decisions, VA cannot rely upon its own unsubstantiated 
medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).         

The provisions of the VCAA have not altered this well-
established law.  Indeed, 
its provisions recognize the requirement for competent 
evidence to adjudicate a claim.  Under 38 U.S.C.A § 5103A(d), 
VA is to obtain a medical examination or medical opinion when 
such inquiry "is necessary to make a decision on the 
claim."  By "necessary" is meant that all of the evidence 
of record, including statements of the claimant: 

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and
  
(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but
  
(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

38 U.S.C.A § 5103A(d); see also 38 C.F.R. § 3.159(a)(1) 
(2001) [Defining "competent medical evidence" as evidence 
"provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. Competent medical evidence may also 
mean statements conveying sound medical principles found in 
medical treatises. It would also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses."  66 Fed. Reg. 
45,620 (August 29, 2001)].

The Court has observed that the evaluation of medical 
evidence involves inquiry into such factors as the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches, the Board will proceed 
to examine these factors as are stated in the examination 
report.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993); see also Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Factual Background 

In January 1949, the appellant reported that while serving on 
active duty in October 1944, he "wrenched" his back while 
climbing a telephone pole.  In February 1949, service 
connection was denied for a back disorder.  

During a June 1962 VA examination, the appellant reported 
that in 1948, he underwent a back fusion by Holy Cross 
Hospital.  The June 1962 radiographic examination noted 
minimal osteoarthritis in the form of lipping and spurring of 
some of the vertebral body margins. The intervertebral spaces 
were noted to be satisfactory and the vertebral body 
alignment was normal.  There was no evidence of a fusion 
process noted.  In relevant part, he was diagnosed to have 
the residuals of a fusion of the lumbosacral spine.  

By letter received in June 1973, in support of his 
application for non-service-connected pension benefits, the 
appellant reported that he had been hospitalized at Holy 
Cross Hospital for a back condition in 1949, 1958, 1960, 
1964, and 1968.  He reported that he was "confined to home, 
in traction" in 1969.  The appellant reported that from 1969 
to 1970, he was assisted by a physician in making a "harness 
for traction for home use" to avoid hospitalization, because 
nothing could be done to help his back.   

In January 1974, the appellant underwent a VA orthopedic 
examination.  Upon intake examination, the appellant informed 
examiners that his spine was disintegrating, and that he had 
damaged discs and severe back pain that at times required 
traction.  He stated that he wore a belt to prevent pain, and 
that the pain had increased with numbness over the course of 
the previous four years.  See VA Form 21-2545, dated January 
2, 1974.

He reported that since his 1948 laminectomy, he had been 
periodically hospitalized, but that he had worked 
continuously until 1972.  He wore a back brace which he 
stated helped him move.  Upon clinical examination, a mild, 
right lateral scoliosis was noted.  A 5 inch well-healed 
surgical incision was noted in the midline of the lumbar 
spine.  There was marked spasm of the lumbar paravertebral 
muscle.  Forward bending was up to 10 degrees and backward 
extension was to 10 degrees; both motions were with slight 
discomfort around the lumbosacral area.  Rotation 
and bending to both sides were to 10 degrees with slight 
discomfort around the lumbosacral region.  The diagnostic 
impression was post-operative residuals of a laminectomy.  
Radiographic examination of the appellant's lumbar spine 
revealed moderate degenerative changes of the vertebrae and 
narrowing of the lumbosacral interspace.  

In November 1977, the appellant reported that he had been 
diagnosed to have arthritis of the spine. 

In January 1990, in connection with a pending attempt to 
reopen his claim of service connection for a back disorder 
which had been denied in February 1949, the appellant 
reiterated his earliest account that while enrolled in a 
service school in October 1944, he "wrenched his back" 
while climbing a telephone pole.  He stated that he sought 
medical assistance but was eventually disqualified for 
overseas deployment and his back had worsened since that 
time.  The appellant submitted an extract from the Holy Cross 
Hospital, reflecting that in September 1948, he was diagnosed 
to have a "herniated intervertebral disc.  By rating 
decision dated in February 1990, reopening of the appellant's 
claim of service connection for a back disorder was denied.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

A February 1990 VA medical treatment note reflects that the 
appellant then reported intermittent problems with his left 
lower back and pain radiating into his left leg.  In April 
1990, the appellant underwent VA treatment for left knee 
pain, which he reported he had had for 10 years.  The 
appellant stated that his left knee pain had worsened in the 
previous 2 weeks.  The diagnosis was degenerative joint 
disease of the left knee.  

The appellant testified at a May 1990 personal hearing 
conducted at the RO.  In substance, he reiterated his prior 
account of having fallen injured his back while climbing a 
telephone pole while on active duty.  He reported that the 
back pain had become more severe with the passage of time.  
He reported that he had been treated for the back pain since 
1946/ The appellant stated that after this treatment, he was 
self-employed, hauling lumbar.  In 1948, he went back to a 
previous position as an iron worker.  He stated that it was 
during this work that he again injured his back, which 
ultimately caused the 1948 back operation.   

A VA orthopedic clinic note of June 1990 is of record.  It 
reflects that the appellant was referred for consultation 
with diagnoses of degenerative disease of the spine and both 
knees.  It was noted that the appellant had a "long history 
of back problems."  The appellant reported that his back was 
"a constant source of pain, but [was] aggravated by any 
lifting, bending, [and] twisting activities."  It was noted 
that the appellant's left knee was then bothering him to a 
greater degree than his right.  Radiographic examination of 
the appellant's lumbar spine revealed "a degenerative 
appearance from the sacrum all the way to the L-1 with 
evidence of an old fusion around L-4 [and] L-5 posteriorly, 
marked osteophyte formation [,] loss of disc height and a lot 
of findings consistent with moderate to severe degenerative 
disease."

A July 1990 VA nurse's intake note reflects that the 
appellant reported that while his back pain had started in 
his lower back, it had now moved to his upper back into his 
neck.  The appellant stated that the pain was severe enough 
to have caused vomiting.  

In January 1991, the appellant was treated for a fractured 
left ankle.
  
The appellant was hospitalized from August 6 through 13, 
1991, for extraction of a tooth and for cardiac pacemaker 
replacement.  On August 8, the appellant slipped and fell on 
a recently mopped floor while enroute to a bathroom.  A 
contemporaneously dated medical report reflects that the 
appellant slipped and hit his left hip and lumbosacral area.  
It was noted that he had a history of an old injury in his 
lower back.  The appellant denied radiating leg pain.  
Clinical examination revealed no swelling, no ecchymosis, but 
tenderness of the sacroiliac joints was noted.  There was no 
pelvic tenderness.  The appellant displayed good range of 
motion of the legs, bilaterally.  

A medical treatment note dated August 12, 1991, reflects that 
although the appellant was "feeling fine," he complained of 
low back pain.  A "patient incident report" dated September 
3, 1991, reflects that upon investigation, it was found that 
on the date of the appellant's fall, cautionary floor signs 
were posted in the general area of where floor cleaning was 
being performed.  However, housekeeping personnel were 
mopping outside of the area covered by the signs where the 
appellant fell.  

A September 23, 1991 VA physical therapy evaluation reflects 
that the appellant reported that his back pain increased the 
day following his fall.  He reported that quick movements, 
and rising from a chair and bed caused increased pain in his 
back.  The appellant's range of motion was slight with pain.  
There was tenderness over the trochanteric bursa and 
paraspinal tightness.  

The Board notes that while the appellant reported for a 
scheduled "back school" rehabilitative program on October 
3, 1991, he apparently left without beginning his class.  On 
October 17, 1991, the appellant canceled his follow-up 
appointment.     

In May 1992, the appellant was treated for a twisted left 
ankle.  He reported that he had slipped on wet grass, and his 
left knee "gave out."  He also reported a history of his 
left knee "giving out" since having a fall 9 months 
previously which had never been evaluated.

A July 1992 VA medical record reflects that the appellant, 
then described as a "new patient," was noted to be "very 
functional until May."  The examiner reported that the 
appellant then fell onto his left knee with a significant 
twisting injury.  She reported that although the appellant 
was then "only able to ambulate with a cane," prior to that 
time "he was able to ambulate several miles without 
discomfort."  Left knee arthroscopy was undertaken.

In August 1992, the appellant reported to a VA Low Back 
Clinic, apparently for  routine care, and reported that he 
had back pain secondary to falling on his left knee.  It was 
noted that the appellant had "disc symptoms" at L5 since 
1948.   However, the appellant then reported that ingestion 
of Tylenol(r) had provided relief from his back pain, and his 
back was not then hurting.    

The report of an April 1993 VA orthopedic examination 
reflects that the appellant reported pain in his back which 
usually occurred along with morning stiffness and it became 
intermittently quite severe.  Upon clinical examination, the 
appellant displayed a decreased knee jerk reflex, which was 
opined to be on the basis of the previous herniated nucleus 
pulposus.  The lumbar spine motion was markedly diminished, 
but the appellant had no sciatic notch tenderness and no 
tenderness in the thoracic spine.  However, tenderness in the 
paravertebral musculature throughout the entire lumbar spine 
with loss of the normal lumbar curve was noted.  The 
appellant also reported some limitation of activity due to 
knee pain, but reported that he could still walk "one or two 
blocks."  The diagnoses were internal derangement of the 
left knee, with marked degenerative arthritis, particularly 
in the medial compartment with slight limitation of motion; 
and status post lumbar fusion with facet arthritis at the L5-
S1 level and degenerative disk disease without radiculopathy 
with moderate-to-severe symptoms with any activity and 
particularly in the morning.  

In December 1993, the appellant was treated at a VA "Low 
Back Clinic."  It was noted that he was then 75 years old.  
His back pain was "fairly well-controlled" with medication.  
He was then continuing to perform back and abdominal 
exercises and was walking about one mile per day.  

A December 1995 report of physical evaluation by Evergreen 
Medical, Inc., of Murray, Utah reflects that the appellant 
then complained of "back pain with bilateral leg 
radiation."  The appellant reported that he had a long 
history of back pain which dated to 1991.  Upon clinical 
examination, he was noted to be able to ambulate 
independently with a handheld cane and elevate on and off of 
the examination table independently.  He was able to sit and 
rise from a chair independently.  The diagnostic assessment 
was, inter alia, low back pain with radiographic and clinical 
evidence of spinal stenosis.  

At a December 1995 personal hearing before a hearing officer 
at the RO, the appellant stated that he had back problems 
prior to his August 1991 fall, which reportedly  dated back 
to his military service.  He stated that he had undergone a 
back fusion in 1948, but that all the records of this 
procedure had been destroyed at a hospital fire.  (Transcript 
[ hereafter T.], 2-3).  The appellant stated that prior to 
his August 1991 fall, he had no "noticeable events" in 
connection with his back pain.  (T. 3).  

As to his left knee, the appellant stated that in May 1992, 
he stepped on a small pebble and he "went down."  He stated 
that as he did so, his back started aching and that he fell 
in with his left knee under his body.  (T. 4).  The appellant 
further claimed that prior to the fall in May 1992, he 
"never had any complaint all [his] life" about his knees.  
(T. 5).  

In pursuance of the Board's August 1997 remand directives, 
the appellant underwent a VA orthopedic examination in 
September 1997 conducted by D.F., M.D., who noted that 
through the Board's remand, he had been requested to conduct 
inquiry into a "lower back and left knee disability."  

The physician noted that the appellant's claims folder 
indicated that he had a "long history of lower back problems 
dating back to a fusion in 1948 that he had for a herniated 
disk."  He further observed that the appellant had lower 
back trouble for years following this procedure, and that the 
appellant reported his back symptoms had significantly 
worsened following a fall at a VA hospital.  As to the 
occurrence of the fall, the physician observed that it was 
"well documented" in the appellant's records.  However, Dr. 
D.F. further observed that the appellant "clearly had 
symptoms prior to that fall," and cited a June 1990 medical 
report indicating that the appellant had complaints related 
to his lower back and to both knees.  

After review of the appellant's current symptoms, as well as 
his claims and medical treatment files, the appellant was 
diagnosed to have:  (1) advanced degenerative arthritis of 
the lumbar spine with continuing sciatic pain at L4, L5, and 
S1 nerve root irritation, and (2) status post left total knee 
arthroplasty, [with] good knee function and limited symptoms.  

The examiner noted that the appellant had:

". . . documented symptoms and radiographic 
evidence of degenerative joint disease prior to his 
reported fall in 1991.  It is possible that the 
fall would aggravate his symptoms.  However, with 
the advanced radiographic demonstration of the 
degenerative spine, it is likely that symptoms 
would have reached this point if the fall had not 
occurred in the hospital.  His left knee symptoms 
certainly could be aggravated by that going out and 
causing him to fall.  However, again, he did have 
documented symptoms and radiographic evidence of 
arthritis prior to his fall.  This is typically an 
ongoing process of degeneration and cartilage loss 
and therefore, this is also likely that his left 
knee problems eventually reached the point 
necessitating replacement, even if the fall had not 
occurred."  								
			
In September 1997, the appellant submitted a statement from 
S.B., his wife and a certified nurse's aide.  She reported 
that she met the appellant when she noticed him in some form 
of distress, and that they had married in July 1996.  She 
reported that the appellant had informed her that he fell on 
grass and injured his knee.  

Analysis

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a low back disability, 
based on additional disability due to hospitalization at a 
Department of Veterans Affairs (VA) facility in August 1991.

As an initial matter, it is now well established that 
benefits under 38 U.S.C.A. § 1151 may be awarded based on 
accidents or other incidents of hospitalization unrelated to 
medical examination or treatment.  See VA O.G.C. Prec. Op. 
No. 7-97 (January 29, 1997).  Cf. Sweitzer v. Brown, 5 Vet. 
App. 503 (1993), which had in essence held to the contrary.  
This subject was addressed by the Board in its August 1997 
remand and the Board will not belabor the point. 

The appellant has not contended, and the evidence does not 
suggest, that he incurred his back disability as a result of 
the August 1991 fall at the VA medical center.  It is 
abundantly clear that he had a back disability which predated 
1991 by decades.  Rather, the question for resolution is 
whether the fall aggravated the appellant's pre-existing back 
disorder.  Plainly, resolution of the issue requires 
competent medical evidence, which can be provided neither by 
the Board itself or by the appellant himself.  See Colvin and 
Espiritu, supra.  

It is clear that an appellant veteran is competent to report 
his own symptomatology.  However, credibility is not the same 
as competency.  In his December 1995 hearing testimony, the 
appellant downplayed his back problems before August 1991 and 
ascribed great importance to the fall at the VA hospital in 
the development of his current back pathology.  The Board 
notes, however, that notwithstanding the appellant's December 
1995 personal hearing testimony, there is a large amount of 
medical evidence of record reflecting that the appellant had 
a long-standing, severe back disability for which he 
periodically sought medical treatment before 1991.  Indeed, 
the medical evidence dated most closely prior to August 1991 
reflects that in June 1990 the appellant was complaining that 
his back was a "constant source of pain," aggravated by any 
lifting, bending, and twisting.  X-rays had already revealed 
an already ongoing process "consistent with moderate to 
severe degenerative disease" of the entirety of the 
appellant's spine.  Indeed, by July 1990, the appellant 
reported that his back pain was severe enough to have caused 
vomiting.  

In this respect, the appellant's December 1995 report of 
minimal back symptoms before August 1991 is belied by this 
medical evidence of record, as well as his own report of 
having been hospitalized for a back disorder in 1949, 1958, 
1960, and 1968, and having been placed in traction in 1969.  
Clearly, the medical evidence of record demonstrates that the 
appellant had significant back problems prior to his August 
1991 fall.  The Board places greater weight on this objective 
medical evidence than on the appellant's self-serving 
testimony.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Examining the medical evidence of record which was generated 
subsequent to the appellant's August 1991 fall, the Board 
notes that the appellant complained of periodic low back pain 
up to October 1991.  In August 1992, the appellant reported 
that with the ingestion of Tylenol, his back was not then 
hurting.  The next pertinent  medical evidence is dated April 
1993, when the appellant again complained of back pain.  

Thus, notwithstanding the appellant's more recent assertions 
pertaining to aggravation, there is no clinical evidence 
which appears to suggest that the appellant's preexisting 
back disorder was aggravated by the August 1991 fall.  
Although the Board is obligated to review and discuss such 
clinical evidence, it is beyond its competence to draw 
medical conclusions therefrom.  See Colvin, supra.  The Board 
recognized this in its August 1997 remand, which requested a 
medical opinion concerning this matter.  In  September 1997, 
a VA medical examiner found that although it was possible 
that the appellant's fall could have aggravated his 
preexisting back disorder, it was "likely that [the 
appellant's] symptoms would have reached their present" 
state had the fall not occurred.    

As discussed earlier in this decision, the appellant through 
his attorney has recently submitted no argument to the Board.  
The Board has therefore reviewed the appellant's pleadings to 
the Court.  Boiled down to its essence, recognizing that the 
September 1997 medical opinion is fatal to his claim, the 
appellant through counsel seeks to debunk that examination.

The Board is of course aware of its obligation to provide 
adequate reasons and bases for its decision.  See Gilbert, 1 
Vet. App. at 57.  That duty includes articulating reasons 
with respect to the adequacy or inadequacy of examination 
reports and opinions.  See Stone v Gober, 14 Vet. App. 116, 
120 (2000).
   
That the examiner had the appellant's VA claims folder and 
associated medical records as well as a copy of the Board's 
August 1997 remand cannot be doubted.  The examiner noted 
that the appellant had a "long history" of back problems, 
including a 1948 back fusion followed by many years of back 
pain.  The report also included an account of the appellant's 
current symptoms and their reported severity.  

The examiner also noted the conduct of various testing, in 
the context of a report of clinical examination, including 
strength, range of motion, sensation, and reflex  studies.  
Also reported to have been reviewed were radiographic 
studies, revealing "advanced degenerative changes" from T11 
"all the way down to the sacrum with significant loss of 
disk space at all levels," and a right convex scoliosis at 
15 degrees, "with advanced degenerative changes at each 
level," and osteophyte production at L3, L4, L4-5 and L5-S1.   

Given this clear evidence of record, the Board cannot 
conclude that the examination was in any manner flawed by a 
lack of complete and relevant data afforded to the physician.  
The examination instead appears to have been undertaken with 
a comprehensive view of the appellant's medical history as it 
pertained to the disorder in question, as well as with 
specific scrutiny upon the critical issue.  See Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).

In his brief before the Court, the appellant challenged the 
September 1997 VA examination on several asserted grounds.  
First, he argued that the report did not indicate anything 
other than a "cursory record review."  See Appellant's 
brief, page 9.  However, as is noted above, the examiner 
plainly had the Board's August 1997 remand before him, as 
well as the appellant's claims folder and associated medical 
records.  There is no evidence in the report or otherwise to 
suggest that the data underlying the physician's ultimate 
opinion did not account for relevant medical information, or 
was flawed by inaccurate record interpretation.  

The appellant also argued before the Court that the examiner 
expressed "no opinion whatsoever" relative to his claim of 
aggravation of the lower back disability, instead only 
discussing the claimed left knee injury.  Id.  The appellant 
argues that this claimed failure amounts to a violation of 
the Court's ruling in Stegall v. West, 11 Vet. App. 268, 271 
(1998).  However, the appellant's contention is belied by the 
context of the report, as well as a plain English reading of 
its text.  The examiner was plainly aware that he was to 
respond to an inquiry as to the appellant's "lower back and 
left knee disability," as seen in his account of the 
appellant's reported history of both disorders, and the 
report of physical examination conducted as to both the back 
and the knee with resulting diagnoses.

The appellant's interpretation that the medical report 
expresses no opinion as to the appellant's back disorder is 
strained at best.  The plain language of the report indicates 
that the examiner was addressing both of the claimed 
disorders, as evidenced by the italicized language below 
indicating that the appellant had:    

". . . documented symptoms and radiographic 
evidence of degenerative joint disease prior to his 
reported fall in 1991.  It is possible that the 
fall would aggravate his symptoms.  However, with 
the advanced radiographic demonstration of the 
degenerative spine, it is likely that symptoms 
would have reached this point if the fall had not 
occurred in the hospital.  His left knee symptoms 
certainly could be aggravated by that going out and 
causing him to fall.  However, again, he did have 
documented symptoms and radiographic evidence of 
arthritis prior to his fall.  This is typically an 
ongoing process of degeneration and cartilage loss 
and therefore, this is also likely that his left 
knee problems eventually reached the point 
necessitating replacement, even if the fall had not 
occurred."  

Plainly, the examiner was addressing the appellant's back 
disability up to that point at which he begins "[h]is left 
knee symptoms."  Indeed, the examiner signals that he was 
sequentially addressing the back disorder and then the left 
knee disorder, with the use of later language indicating 
"[h]owever, again" followed by a discussion of the knee.  
Finally, that the examiner was first addressing the 
appellant's back disorder is evidenced by his use of "this 
is also likely" conjoining its use with the prior 
observations as to the appellant's back.  Thus, it is clear 
from the examination report that the examining physician 
separately addressed the two matters posed to him, 
aggravation of the back disability and aggravation of the 
knee disability. 

The appellant also attacks the September 1997 VA examination 
by claiming that its conduct was somehow influenced by the 
presence of an unnamed "VA lawyer."  

As noted above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein.  

First, there is no evidence, aside from statements made by 
the appellant, to suggest that the September 1997 VA 
examination was in fact conducted in the presence of a VA 
attorney.  The examination report does not mention this, and 
there is no other reference to this alleged presence in the 
record.  Such presence would indeed be a remarkable event.  
Indeed, the appellant himself acknowledged as much, in a 
letter to the RO in March 1998:  "I have talked to other 
veterans, [sic] I can find no other case where this 
occurred."  The Board places no weight of probative value on 
the appellant's vague, unsubstantiated, apparently self-
serving, and completely implausible account of a VA attorney 
being present at the September 1997 examination.  

Moreover, even if one accepts for the sake of argument that a 
VA attorney was present during the examination, there has 
been presented no evidence that the examination report was 
somehow tainted thereby.  As noted above, the text of the 
examination report is substantiated by other evidence of 
record, and clinical testing and personal observation 
evidently led the examiner to conclude that the appellant's 
back disorder would have been the same even without the 
accident in the VA facility.  Notwithstanding the appellant's 
mere surmise that the alleged presence of a person other than 
an examining physician somehow injects an element of denial 
of due process, the fact of the matter is that, as was 
requested by the Board in its remand, the appellant was 
accorded a comprehensive review by a competent medical 
examiner whose report was based upon accurate history and 
clinical data.  

In sum, the duty to assist does not require VA to seek 
additional evidence on the off chance that it might 
deconstruct otherwise facially credible evidence of record.  
See Counts and Gobber, supra.  There is nothing in the 
September 1997 VA examination to suggest that it was not 
based upon an informed review of the record, or that it 
failed to respond to the Board's August 1997 inquiry.  As 
noted earlier, the appellant has been afforded numerous 
opportunities to provide medical evidence which supports his 
claim.  He has failed to do so.   

The Board finds the September 1997 orthopedic examiner's 
opinion of great evidentiary weight as to the issue of 
whether there has been sustained any additional disability 
beyond the natural progression of the appellant's preexisting 
back disorder.  Moreover, this medical opinion appears to be 
consistent with the other medical evidence of record, which 
does not appear to show an increase in back pathology 
immediately following the August 1991 fall or for  period of 
time thereafter.  The appellant has pointed to nothing other 
than his own statements to the contrary.

The Board further observes that before the Court, the 
appellant appears to have taken inconsistent positions in 
that he challenged the Board's decision by arguing that the 
Board did not discuss relevant portions of the record, only 
later to argue that the Board's longitudinal review of the 
evidence was "elaborate" and an effort to "cover for the 
inadequacies of the examination report."   Appellant's 
brief, pages 6-7, 11.   

The Board has previously dealt with the appellant's 
contentions concerning the allegedly inadequate September 
1997 examination report. With respect to material purportedly 
not addressed by the Board, the appellant specifically points 
to material contained in the appellant's VA claims folder 
subsequent to September 1997, including correspondence 
between the appellant and the RO, Congressional 
correspondence, argument by the appellant's former 
representative, and reference to a Federal tort claim that 
was not filed by the appellant.  Id. at 6.  

It is the Board's obligation to review and discuss the 
relevant evidence of record, and the Board is of the opinion 
that it has accomplished this responsibility.  See Gilbert, 
supra.  In this matter, the documents cited by the appellant, 
indeed the whole of the appellant's two-volume claims folder 
and seven separate volumes of VA medical records, have been 
reviewed by the Board.  See 38 U.S.C.A. § 7104(a).    
Examination of the caselaw of the appellate courts does not 
reveal that they have mandated that the Board discuss each 
individual item contained in an appellant's claims folder.  
See the dissenting opinion in Thompson v. Gober, 14 Vet. App. 
187, 189 (2000) ["this Court has never held that the Board 
is required to discuss each and every document in the 
record"].  Indeed, precedential decision is to the contrary.  
See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) 
["the regulation requires no specific reference in the 
[Board] decision to every piece of evidence . . . 
reviewed."]. 

The specifically cited documents are largely in the nature of 
communication as to the status of the appellant's claim and 
reiterations of prior accounts and requests for assistance.  
They are of little if any relevance to the central inquiry in 
this matter, the relationship between the VA hospitalization 
and the veteran's current disability.  The only potentially 
relevant substantive information contained in this relatively 
recent correspondence is the appellant's statement concerning 
the alleged presence of the mysterious VA attorney at the 
September 1997 VA examination, which has been addressed by 
the Board above.

In sum, the Board has addressed the contentions raised before 
the Court by the appellant and has found them to be less than 
persuasive.  No more recent contentions have been made.

In conclusion, for the reasons and bases expressed in detail 
above, the Board concludes that in the absence of competent 
medical evidence and opinion contrary to the clinical 
evidence of record and the September 1997 VA medical 
examination, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  His appeal will 
therefore be denied.  

2.  Entitlement to service connection for a left knee 
disability on a secondary basis.  

As discussed above, service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).

The appellant's claim of entitlement to service connection 
for a left knee disorder is premised upon the prospect of his 
having secured compensation under 38 U.S.C.A. § 1151 for his 
low back disorder.  The appellant has presented no 
alternative contentions concerning his knee disability.  

Because the appellant's claim of compensation for a low back 
disorder is being denied under 38 U.S.C.A. § 1151, there is 
no basis upon which to grant service connection for a left 
knee disorder on a secondary basis.  Because the law, and not 
the facts, is dispositive of the issue, the appellant has 
failed to state a claim upon which relief may be granted, 
and, as a matter of law, the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Compensation for a low back disability is denied.

Service connection for a left knee disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

